Name: Commission Regulation (EEC) No 1777/80 of 4 July 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 175/ 12 Official Journal of the European Communities 9. 7 . 80 COMMISSION REGULATION (EEC) No 1777/80 of 4 July 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme (J), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (s), as last amended by Regulation (EEC) No 1488/79 ('); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 204, 28 . 7 . 1978 , p . 6 . O OJ No L 119, 15 . 5 . 1979, p . 1 . O OJ No L 134, 31 . 5 . 1980, p. 10 . O OJ No L 43 , 15.2 . 1977 , p . 1 . (*) OJ No L 181 , 18 . 7 . 1979, p. 20. 9 . 7 . 80 Official Journal of the European Communities No L 175/ 13 ANNEX /(') Consignment A B C D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary NGO 3 . Country of destination See Annex II 4. Total quantity of the consignment 380 tonnes 332 tonnes 448 tonnes 425 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging 3) ¢ Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes (s), ('), O See notes (*), (*), (') See notes (s), (*), (*) 8 . Markings on the packaging See Annex II 9. Delivery period Delivery in August 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4) Cebemo, Food-Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEC NL, tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 - No L 175/ 14 Official Journal of the European Communities 9 . 7 . 80 Consignment E F G 1 . Applications of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the consignment 140 tonnes 308 tonnes 410 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) 1 Vitamin A content : 5 000 IU per 100 g minimum &lt; Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See notes ('), ('), ('), (") See notes ( s), (*) See notes ( 5), (*), (') 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 15 July 1980 Delivery in August 1980 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) Cebemo, Food-Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 July 1980 9. 7 . 80 Official Journal of the European Communities No L 175/ 15 Consignment H I 1 . Application of Council Regu ­ lations &lt; (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary 3 . Country of destination j* Nicaragua 4 . Total quantity of the consignment 250 tonnes 750 tonnes 5 . Intervention agency responsible for delivery Irish Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (') Bought on the Community market limited to the following three countries : Denmark, Ireland, United Kingdom 7 . Special characteristics and/or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitamina A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua / Para distribuciÃ ³n gratuita' 9. Delivery period Loading as soon as possible and at the latest 15 July 1980 Loading in September 1980 10. Stage and place of delivery Port of unloading Corinto (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Lea Guido Lopez, Ministro de Bienestar social, ComisiÃ ³n de CoordinaciÃ ³n de las ayudas al pueblo de Nicaragua, Casa de Gobierno, Managua, Nicaragua (telex 1416 C NANI) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 July 1980 No L 175/ 16 Official Journal of the European Communities 9 . 7 . 80 Consignment K L 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 1311 /80 (EEC) No 938/79 (general reserve) 2 . Beneficiary - 1 3 . Country of destination Lebanon f Ghana 4. Total quantity of the 250 tonnes 500 tonnes consignment | | 5 . Intervention agency responsible for delivery French German 6. Origin of the skimmed-milk powder (2) Bought on the Community market Intervention stocks (entry into stock after 1 September 1979) 7 . Special characteristics and/or packaging 3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines / Don de la Communaute Ã ©conomique europÃ ©enne a la Repu ­ blique Libanaise / A distribuer gratuitement' 'Skimmed-milk powder / Gift of the European Economic Community to Ghana' 9. Delivery period Delivery as soon as possible and at the latest 15 July 1980 Delivery in August 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 July 1980 9. 7 . 80 Official Journal of the European Communities No L 175/ 17 Consignment M 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 (general reserve) 2 . Beneficiary UNHCR 3. Country of destination Pakistan 4. Total quantity of the consignment 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (*) Bought on the Community market 7 . Special characteristics and/or packaging (') « Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / UNHCR assistance to Afghan refugees in Pakistan / For free distribution' 9. Delivery period Loading in September 1980 10. Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) UNHCR, Post Office 1051 , Islamabad (tel. 2 84 61 - 70, telex UN IBA 886) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/ 18 Official Journal of the European Communities 9 . 7 . 80 Consignment N O 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary Licross 3 . Country of destination Ethiopia Somalia 4 . Total quantity of the consignment 100 tonnes 80 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (3) 1 Vitamin A content : 5 000 IU per 100 g minimum ¢j Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distri ­ bution / Assab' A red crescent 10 cm high with the points towards the left and the following text in letters at least 1 cm high : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution / Mogadishu' 9 . Delivery period Loading as soon as possible and at the latest 15 July 1980 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters) Port of unloading Mogadishu (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) Ethiopian Red Cross Society, Ras Desta Damtew Avenue, PO Box 195 , Addis Ababa (") (") Somali Red Crescent Society, PO Box 937, Mogadishu (") (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 7 . 80 Official Journal of the European Communities No L 175/ 19 Consignment P Q (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 Licross Bolivia 100 tonnes Indonesia 100 tonnes 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6. Origin of the skimmed-milk powder (l) 7 . Special characteristics and/or packaging 3) 8 . Markings on the packaging German Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / Action of the League of Red Cross Societies / For free distribution / Jakarta' 'Leche desnatada en polvo con vitami ­ nas A y D / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n de la Lega de las Sociedades de la Cruz Roja / Destinado a la distribuciÃ ³n gra ­ tuita / La Paz / Bolivia' 9 . Delivery period Loading as soon as possible and at the latest 15 July 1980 10 . Stage and place of delivery Delivered to La Paz (Bolivia) Port of unloading Jakarta (deposited on the quay or on lighters) Cruz Roja Boliviana, Avenida Simon Bolivar Nr 1515 , Casilla Nr 741 , La Paz, Bolivia (") Indonesian Red Cross, Jalan Abdul Muis 66, PO Box 2009, Jakarta, Indonesia (") (14) 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement No L 175/20 Official Journal of the European Communities 9 . 7 . 80 Consignment R S 1 . Application of Council Regu ­ lations : (a) legal basis l (EEC) No 937/79 ( 1979 programme) (b) affectation I (EEC) No 938/79 2 . Beneficiary I UNRWA 3. Country of destination I Jordan Israel 4 . Total quantity of the consignment 115 tonnes 135 tonnes 5 . Intervention agency responsible for delivery I Dutch 6. Origin of the skimmed-milk powder (J) I Bought on the Community market 7 . Special characteristics and/or packaging (J) « Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9. Delivery period Loading as soon as possible and at the latest 15 July 1980 10. Stage and place of delivery Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters) (") 11 . Representative of the beneficiary responsible for reception (4) Field supply and transport officer,Jor ­ dan, PO Box 484, UNRWA, Amman, Jordan General Superintendance Company on behalf of UNRWA, Ashdod, Israel 12 . Procedure to be applied to determine the costs of supply I Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 7 . 80 Official Journal of the European Communities No L 175/21 Consignment T U 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary UNRWA 3 . Country of destination Jordan Israel 4 . Total quantity of the consignment 225 tonnes 425 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging (J) 1 Vitamin A content : 5 000 IU per 100 g minimum -j Vitamin D content : 500 IU per 100 g minimumI Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in August 1980 10 . Stage and place of delivery Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters) (") 11 . Representative of the beneficiary responsible for reception (4) Field supply and transport officer, Jor ­ dan, PO Box 484 , UNRWA, Amman , Jordan General Superintendance Company on behalf of UNRWA, Ashdod, Israel 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/22 Official Journal of the European Communities 9 . 7 . 80 Consignment V W 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary UNRWA 3. Country of destination Syria Jordan 4. Total quantitiy of the consignment 150 tonnes 85 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) 1 Vitamin A content : 5 000 IU per 100 g minimum ¢j Vitamin D content : 500 IU per 100 g minimumI Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Port of unloading Lattakie (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Field supply and transport officer, Syria, PO Box 4313 , Damascus, Syria Field supply and transport officer, Jor ­ dan, PO Box 484 , UNRWA, Amman, Jordan 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 9. 7 . 80 Official Journal of the European Communities No L 175/23 Consignment X 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2 . Beneficiary UNRWA 3 . Country of destination Israel 4 . Total quantity of the consignment 215 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging (J) - Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Port of unloading Ashdod (") (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4) General Superintendance Company on behalf of UNRWA, Ashdod, Israel 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/24 Official Journal of the European Communities 9. 7 . 80 Consignment Y Z 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938 /79 2 . Beneficiary ICRC 3 . Country of destination Cis Jordan 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder ( J) Bought on the Community market 7 . Special characteristics and/or packaging (J) - Vitamin A : content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following markings : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Ashdod' 9 . Delivery period Loading as soon as possible and at the latest 15 July 1980 Loading in September 1980 10 . Stage and place of delivery Port of unloading Ashdod (,s) (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) ICRC Delegation, Asia House, 4 Weizmann Street, Tel Aviv, Israel (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 July 1980 9. 7 . 80 Official Journal of the European Communities No L 175/25 Consignment AA AB (EEC) No 1310/80 (1980 programme) (EEC) No 1311 /80 ICRC Philippines 200 tonnes 200 tonnes 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6. Origin of the skimmed-milk powder (2) 7 . Special characteristics and/or packaging (') 8 . Markings on the packaging German Will result from application of the procedure referred to in point 12 Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Manila' 9. Delivery period Loading as soon as possible and at the latest 15 July 1980 . Loading in September 1980 10 . Suge and place of delivery Port of unloading Manila (deposited on the quay or on lighters) Philippine National Red Cross, PO Box 280, Manila D 280311 . Representative of the beneficiary responsible for reception (4) TenderMutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/26 Official Journal of the European Communities 9 . 7.8 Consignment AC AD 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO (Caritas Germanica) 3 . Country of destination Kenya Uganda 4 . Total quantity of the consignment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( J) Bought on the Community market 7 . Special characteristics and/or packaging (J) 1 Vitamin A content : 5 000 IU per 100 g minimum  j Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community' followed by : 'For free distribution in Kenya / Cari ­ tas / Mombasa / 6401 ' 'For free distribution in Uganda / Caritas / Kampala via Mombasa / 6400' 9 . Delivery period Delivery as soon as possible and at the latest 15 July 1980 10. Stage and place of delivery Community port of loading operating a regular service with Mombasa 11 . Representative of the beneficiary responsible for reception ( 4) Cebemo, Food-Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94) (*) (*) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 7 . 80 Official Journal of the European Communities No L 175/27 Consignment AE AF 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO (Caritas Germanica) 3 . Country of destination Haiti Vietnam 4. Total quantity of the consignment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Dutch German 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J ) I Vitamin A content : 5 000 IU per 100 g minimum  j Vitamin D content : 500 IU per 100 g minimum I Date of manufacture clearly indicated on the bags 8 . Markings on the packaging ' Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la Communaute Ã ©conomique europÃ ©enne / A distribuer gratuitement / Caritas' followed by : 'Port-au-Prince / Haiti / 6402 ' 'Viet-Nam / 6403 ' 9 . Delivery period Delivery as soon as possible and at the latest 15 July 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (') Cebemo, Food-Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94) ( 5) (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 175/28 Official Journal of the European Communities 9. 7. 80 Consignment AG 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary ICRC 3 . Country of destination Uruguay 4. Total quantity of the consignment 100 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging (J) ¢ Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Destinado a la distribution gratuita / Montevideo' 9 . Delivery period Loading in September 1980 10. Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') Cruz Roja Uruguaya, Avenida 8 de Octubre, 2990, Montevideo 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 9 . 7 . 80 Official Journal of the European Communities No L 175/29 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. (J) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . (3) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77 . (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . ( s) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part-quantity, made out in the language indicated by the beneficiaries . (*) The successful tenderer shall send to : MM. M. H. Schutz BY, Insurance Brokers , Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity. (') As regards the part-quantities for, respectively, Guinea Bissau and Portugal, the successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin made out in Portuguese . (*) As regards the part-quantities for India, the successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of quality made out in English . (') As regards the part-quantities for, respectively, Colombia, Chile and Peru, the successful tenderer shall send to the beneficiaries agents , on delivery, a certificate of origin made out in Spanish . ( 10) As regards the part-quantities for, respectively, Guinea Bissau, Gabon and Uganda, the suc ­ cessful tenderer must deliver the product on pallets (40 bags per pallet under plastic cover). (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, BP 276, CH-1211 Geneve 19 (telex 22555 LRCS CH).' The successful tenderer should send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, BP 276, CH-1211 Geneve 19 . (") The successful tenderer should send a copy of the dispatch documents to : EEC Delegation in Ethiopia, PO Box 5570, Addis Ababa, Ethiopia . (") The successful tenderer should send a copy of the dispatch documents to : EEC Delegation in Somalia, PO Box 943 , Mogadishu , Somalia . (w) The bill of lading and the health certificate must carry the words 'Gift of the European Economic Community'. These documents must be stamped by the Indonesian Embassy of the country in which the skimmed-milk powder originates . ( ,s) Products intended for Ashdod must be pre-slung and presented in packings 1 ¢ 10 m long, 1-10 m wide and 1 m high . The product must not be delivered by the successful tenderer in containers . O The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . consignee ; 2 . General Superintendance Company Ltd , PO Box 11202, Tel Aviv, Israel .' (") The successful tenderer must deliver the product on pallets (40 bags per pallet under plastic cover). No L 175/30 Official Journal of the European Communities 9. 7 . 80 ANNEXE II  ANHANG II  ALLEGA TOII  BIJLAGE II  ANNEX II  BILAG II DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali(in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning A 380 30 World Council of Churches Liberia Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Liberia "WCC / 5718 / Monrovia 100 Caritas Italiana SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Caritas / 5606 / Dakar 50 Caritas Germanica Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Por ­ tugal Caritas / 4325 / Lisboa 100 Catholic Relief Services Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã ¨ distribuiÃ §Ã £o gratuita em Por ­ tugal Cathwell / 5195 / Lisboa 10 Association «Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Madagascar AATM / 50710 / FÃ ©nÃ ©rive est via Tamatave 4 Association «Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Madagascar AATM / 50711 / Majunga 36 Association «Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Madagascar AATM / 50712 / Fianrantsoa via Manakara 50 Oxfam / Belgique Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Mauritanie Oxfam / B / 5804 / Nouakchott 9 . 7 . 80 No L 175/31Official Journal of the European Communities DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij ( in ton) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning B 332 155 Caritas Germanica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5438 / Calcutta 100 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India APB / 50614 / Calcutta 10 Caritas Neerlandica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5341 / Cochin 5 Caritas Neerlandica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5342 / Bombay 15 Caritas Neerlandica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5345 / Calcutta 12 Caritas Neerlandica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5346 / Bombay 25 Caritas Neerlandica India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5347 / Bombay 10 Caritas Neerlandica India ' Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5349 / Cochin No L 175/32 Official Journal of the European Communities 9. 7 . 80 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij (in ton) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali (in tonnellate) Deelhoeveelheden ( in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning C 448 30 Caritas Neerlandica Colombia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinada a la distribuciÃ ³n gratui ­ ta en Colombia Caritas / 5348 / Santa Marta 100 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinada a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 5439 / Coquimbo 200 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinada a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 5441 / San Antonio 118 Caritas Neerlandica PerÃ ¹ Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinada a la distribuciÃ ³n gratui ­ ta en PerÃ ¹ Caritas / 5350 / Callao D 425 425 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinada a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 5440 / Talcahuano E 140 30 Caritas Germanica Guinea-Bissao Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Guinea Bissao Caritas / 5436 / Bissao 10 Secours catholique franÃ §ais Gabon Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Gabon Caritas / 5512 / Libreville 100 Caritas Germanica Uganda Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Uganda Caritas / 5434 / Kampala via Mombasa 9. 7 . 80 Official Journal of the European Communities No L 175/33 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali(in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i ton's) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur remballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning F 308 168 Oxfam Ethiopia Skimmed-milk powder enriched with vitamins A and u / Gift of the European Economic Community / For free distri ­ bution in Ethiopia Oxfam / 5900 / Assab 40 Oxfam Kampuchea Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Kampuchea Oxfam / 5901 / Phnom Penh via Singapore 50 Terre des hommes ViÃ ªt-nam Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ViÃ ªt-nam TDH / 50400 / HÃ ´ Chi Minh-Ville 50 Catholic Relief Services Sri Lanka Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Sri Lanka Cathwell / 5193 / Colombo G 410 410 Catholic Relief Services India Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5198 / Madras